DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments, filed 22 January 2021, with respect to the rejection(s) of claims, as amended under 35 USC 102 have been fully considered and are partially persuasive. As such, the rejection has been updated to reflect the claim amendments and arguments. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,813,792 to Nazarian et al.
In the specification and figures, Nazarian discloses the apparatus substantially as claimed by Applicant. With regard to claims 1, 2, 7, Nazarian discloses a blood circulation system 114 that can be connected to a patient 234, wherein the system comprises a blood transfer pump 238, a blood removal line 236, a blood transfer line 240 that returns blood to the patient, a blood removal rate measuring means 50a, a blood transfer measurement means 50h, and a control unit 20 (see FIGS 13a, 14a, and 
Nazarian does not specifically disclose a flow relationship between the rate of blood flow through the removal line and the transfer line. However, Applicant is setting forth the intended use of the claimed apparatus. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP § 2114. In the instant case, it is within the skill of a worker in the art to program a controller to control pump speed to generate a desired flow profile.
With regard to claim 3, Nazarian discloses that the circuit may comprise auxiliary controllers (see FIG 1 and accompanying text). Those controllers may be programmed to perform the correction process—an intended use set forth by Applicant. 
With regard to claim 4, Nazarian discloses that the pump may comprise a roller pump or a centrifugal pump (see column 3, lines 35-39).
With regard to claims 5 and 6, Nazarian teaches that the pump comprises a blood flow rate adjustment means between the removal line and the transfer line (see FIG 14A). 

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,024,692 to Dilling et al.
In the specification and figures, Dilling discloses a blood transfer apparatus comprising a blood removal line 51, a blood transfer line (see annotations to FIG 1A below), a blood removal rate measuring means 53, a blood transfer rate measuring means 58, and a controller that takes measured inputs and controls parameters, such as adjusting the pump to generate a desired flow profile (see FIG 1A, column 6, lines 38-45, column 12, line 39 to column 13, line 5). Dilling is silent as to controlling the pump to maintain a specific ratio of removal rate to transfer rate, but reasonably teaches the use of a controller to generate a desired flow profile, suggesting the limitations of the claims. 


    PNG
    media_image1.png
    259
    745
    media_image1.png
    Greyscale


Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,813,792 to Nazarian et al in view of EP 0659444A1 to Hahn.
*n the specification and figures, Nazarian discloses the apparatus substantially as claimed by Applicant, but does not disclose the control scheme as set forth in claim 9. However, Hahn discloses an extracorporeal blood apparatus with an inlet blood flow sensor 12 and an outlet blood flow sensor 13, wherein a control unit 11 measures the pressure on the inlet and outlet sides of the pump, and controls the pump to generate a desired flow profile that mimics the natural blood circulation (see ¶0019, 0023). Accordingly, it would have been obvious to use the control scheme disclosed by Hahn in the blood flow apparatus disclosed by Nazarian in order to generate a desired blood flow profile that mimics the natural blood flow, as taught by Hahn.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE R DEAK whose telephone number is (571)272-4943.  The examiner can normally be reached on Monday-Friday, 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/LESLIE R DEAK/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        26 February 2020